Citation Nr: 0826832	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York City, New York.  

The veteran testified before the undersigned during a 
videoconference Board hearing held at the RO; a transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development of the matter of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a left leg fracture is 
warranted.

The veteran contends that on August 12, 1985, while a patient 
at the Montrose, New York VA Medical Center (VAMC), he was 
forced to play softball as part of his recreational therapy 
and broke his left leg.  In a signed statement dated October 
2005, the veteran claims that he was hospitalized as a 
psychiatric patient, but the VA medical records on file show 
that he was participating in a detoxification program for 
alcohol and drug abuse.  The veteran asserts that he and 
others were required to play baseball as a part of the 
therapeutic program, but that he had explained to the staff 
that he was in no condition to play sports because of new 
medicine which affected his ability to perform properly and 
because he was depressed.  He claims that the staff told him 
that he had to participate and that their bad judgment led to 
his broken left leg, surgery, and physical therapy which 
lasted for months.  

A review of the record discloses several medical records from 
the Montrose VAMC pertaining to the veteran's treatment for 
detoxification between July 15, 1985 and August 12, 1985.  
For example, a clinical record dated July 24, 1985 notes that 
the veteran had participated in sports as well as listened to 
music and watched television during the past six months.  
There is no record of recreational therapies.  Hence, on 
remand the RO should contact the Montrose VAMC and request 
all records related to the veteran's hospitalization between 
July 15, 1985 and August 12, 1985 for detoxification, and all 
associated treatment records for the veteran's treatment for 
alcohol and drug abuse, including hospital summaries, 
operative reports, clinical records, nurses' notes, reports 
of social workers and therapists, notations as to the 
frequency and types of recreational therapies, medication 
orders, and any documents related to informed consent.

During his Board testimony, the veteran claimed that his left 
leg was shorter than his right leg, that he has osteoporosis 
and/or osteoarthritis, that he has been told by a VA doctor 
that he needs a knee replacement, that he is subject to 
falling down, that he has a lot of pain in the leg which 
keeps him awake at night, and that the broken leg affected 
his work life and his family life.  (Transcript at p. 6).

Relevant issues in this matter include, but are not limited 
to, whether the veteran has a residual disability and whether 
complications arising from the veteran's participation in the 
recreational therapy/softball game were reasonably 
foreseeable.  Voluminous medical records in the claims file 
show that the veteran underwent surgery on his left leg at 
the Bronx VAMC, where he resided for three weeks before 
returning to the Montrose VAMC for four months while 
undergoing further rehabilitation.  However, no medical 
opinion has been provided in this adjudication as to whether 
there is any additional disability arising from treatment for 
the veteran's broken leg, or, whether any of the 
complications from the veteran's participation in the 
softball game as required recreational therapy were 
reasonably foreseeable.  Therefore, additional development is 
required.

Regulations provide that benefits under 38 U.S.C. § 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2007).

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the following 
from the Montrose, New York VAMC: Complete 
medical inpatient/outpatient records 
related to the veteran's hospitalization 
between July 15, 1985 and August 12, 1985 
for detoxification, and all associated 
treatment records for the veteran's 
treatment for alcohol and drug abuse, 
including hospital summaries, operative 
reports, clinical records, nurses' notes, 
reports of social workers and therapists, 
notations as to the frequency and types of 
recreational therapies, medication orders, 
and any documents related to informed 
consent.  

2.  Then, the veteran should be scheduled 
for a VA examination by an orthopedist for 
an opinion as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that the veteran 
has any present disabilities of the left 
lower extremity as a result of the broken 
leg he suffered in an August 1985 VA 
recreational therapy softball game or the 
repair surgery which followed.  If any 
additional disability was incurred, the 
examiner should address whether the 
proximate cause of an additional 
disability was an event not reasonably 
foreseeable based on what a reasonable 
health care provider would have foreseen.  
If there was additional disability, the 
examiner should address whether the risk 
of that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed 
consent procedures.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




